Citation Nr: 1819599	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected posttraumatic stress disorder, panic disorder with agoraphobia, and depressive not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Birder, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1989 to August 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board most recently remanded this matter in April 2017 for additional development on several occasions, which has been completed. 

Additional evidence has been associated with the claims file since the last adjudication, and in January 2018, the Veteran's representative waived RO consideration of that evidence. 38 C.F.R. § 20.1304(c) (2017).


FINDING OF FACT

The preponderance of competent and probative evidence indicates that the  Veteran's current low back disability is not related to service and was not caused   or aggravated by the service-connected posttraumatic stress disorder, panic disorder with agoraphobia, and depressive not otherwise specified (collectively referred hereinafter as "PTSD").  


CONCLUSION OF LAW

The requirements for establishing service connection for a low back disability have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when   all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 C.F.R.   § 3.307, 3.309. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of a service-connected disability. 38 C.F.R. § 3.310. Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.    38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310. 

The Board has reviewed all the evidence in the record. Although the Board has     an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the Veteran or obtained       on her behalf be discussed in detail. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt     to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability, to include as secondary to her service-connected PTSD. As an initial matter, the Board acknowledges that      the Veteran has been diagnosed during the course of the appeal with spondylosis, levoscoliosis, and degenerative disc disease. Thus, the question becomes whether her current back disability is related to service or to the service-connected PTSD. Upon review of the record, the Board finds that the most probative evidence is against the claim.

The Veteran's service treatment records (STRs) do not indicate any diagnoses or treatment pertaining to the lower back. In a July 1990 Report of Medical History, the Veteran self-reported recent low back pain. On the continuation sheet, it was noted that the back pain described was the result of working on a self-help program (painting, putting insulation into walls), with no medication taken. On the August 1990 separation physical examination, the back was normal. 

Post-service, private treatment records from 2003 to 2008 reveal no complaints or findings concerning the low back, despite showing neck complaints.  A general medical examination in February 2003 and April 2004 indicated there were no abnormalities in the back. In a November 2008 VA social work assessment, in response to a question concerning pain, she reported her neck and left shoulder  pain from a motor vehicle accident three years prior, but made no mention of     back pain. The first medical evidence showing complaint of low back pain was       a February 2009 emergency room report, wherein she complained of left lower quadrant abdominal pain and mid/lower back pain worsening with movement.        It was noted she had been constipated and was at the end of her menstrual cycle     at that time. A May 2010 VA treatment record indicated a history of chronic        low back pain and pain in the sacrum, coccyx area.  A July 2010 MRI revealed degenerative disc disease and spondylosis, and a July 2011 VA record indicated degenerative disc changes that were essentially normal for the Veteran's age. 

As the competent evidence of record does not establish arthritis of the low back in service or the year following discharge from service, competent evidence linking the current low back disability to service or to the service-connected PTSD is needed to support the claim. However, on this question, the most probative evidence is against the claim.

The Veteran underwent a VA examination in June 2016. Following examination of the Veteran and review of the claims file, the examiner opined that the Veteran's back condition is less likely than not incurred in, caused by or the result of the Veteran's active service, specifically the traumatic injury the Veteran reported      had occurred during an assault. The examiner noted the Veteran's verbal history that she sustained a fracture to her tailbone and sacrum during the 1990 assault;  was denied immediate treatment for it; was treated by a local provider shortly after military service who diagnosed tailbone and sacrum fractures; and post-service   was told her condition was secondary to the aging process. However, the examiner noted that imaging studies, plain film, MRI, and CT scan, have all been negative  for previous fractures to the sacrum and coccyx. The examiner noted the Veteran's report of recent onset back pain on the service Report of Medical History and that the back pain was described on the continuation sheet as being the result of working on a self-help program (painting, putting insulation into walls), with no medication taken.  The examiner also noted that the separation Report of Medical Examination dated in August 1990 showed a normal spine exam and there was no documentation of treatment for a lower back condition in the 12 months immediately after military service.  The examiner stated that the above is highly suggestive of a diagnosis       of back strain, which is a temporary condition that results from over use or minor injury.  The examiner noted that at the time of the separation examination the spine was normal, and that while the Veteran stated that she was diagnosed with fractures of the sacrum and coccyx shortly after leaving the military, there is no radiographic evidence to support this diagnosis. The examiner concluded that the Veteran's current lower back condition is not caused by or a result of a traumatic injury in service.

With respect to the examiner's opinion on secondary service connection, the prior Board remand found that the opinion contained a contradictory conclusion and did not adequately address aggravation; thus an addendum opinion was obtained. In the April 2017 addendum, the examiner opined that the Veteran's back condition is   less likely than not incurred in or caused by an in-service injury, event or illness. The examiner reasoned that due to the Veteran's age at the time of diagnosis of levoscoliosis, this scoliosis is known as idiopathic scoliosis, and that the idiopathic curves have been present since adolescence but, for various reasons, the diagnosis was delayed; and that the spondylosis, degenerative changes and disc protrusion of the thoracolumbar spine are due to aging and trauma. The examiner the Veteran has a history of cervical spine pain due to an injury sustained in a car accident in 2005, and that similar findings were seen on the July 2010 MRI of the cervical spine. 

Addressing secondary service connection, the examiner opined that it is not at least as likely as not that the Veteran's current low back disability was proximately due to or the result of her service-connected PTSD. The examiner concluded that the underlying thoracolumbar spine pathology was the etiology of her back pain and not soft tissue pain and soreness; therefore, PTSD would not make her back condition worse. Further, the examiner stated that a review of the medical literature does not list or support PTSD as the etiology of levoscoliosis, spondylosis, degenerative changes and disc protrusion at L5-S1 of the thoracolumbar spine. The examiner further opined that the Veteran's back condition is not at least as likely as not aggravated beyond its natural progression by the service-connected PTSD. The examiner reasoned that thoracolumbar spine spondylosis and degenerative changes are progressive conditions that tend to worsen with time; that the treatment for these conditions includes a course of medical management; and that because the Veteran has not required treatment outside of the usual scope of therapy, her thoracolumbar spine condition has not been exacerbated beyond its natural progression by the PTSD.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim. The Board acknowledges the December 2009 VA mental health treatment record indicating the provider suggested the Veteran resubmit her low back claim for reconsideration as a direct result of the assault, that they are all associated, and that when the Veteran experiences pain in her back she experiences the rape trauma. However, such opinion was not accompanied by any rationale,   and is afforded no probative weight. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). Similarly, a July 2011 VA treatment record noting a self-reported history of chronic low back pain for twenty years related to falling from a ladder during a sexual assault but not being treated at that time because "they wouldn't let her go to the doctor" and an April 2013 VA treatment record in which the Veteran reported she injured her    back during an assault in service, are merely the Veteran's reported history and     not medical opinions linking the current condition to service. See LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence). 

Conversely, the VA examiner's opinions were provided following review of            the claims file and examination of the Veteran, and provided rationale for the conclusions.  As such, the June 2016 VA opinion with the April 2017 addendum     are of greater probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran's representative has argued that the VA examiner was     not qualified to render an opinion, in the absence of clear evidence to the contrary, which has not been shown here, VA medical examiners are presumed competent.     See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

Although the Veteran has reported having back pain since service, she has not been shown to have suffered from arthritis in service or within the year following service. Thus, the regulation pertaining to continuity does not apply.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Additionally, while she may have experienced pain during or following service, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Moreover, while she has alleged she was diagnosed with coccyx and sacral fractures, such report is inconsistent with multiple radiographic studies which fail to show such occurred, and her report concerning the fractures is not probative.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Further, there were no complaints or findings of a low back disability in treatment records dating from 2003 through 2008, until a February 2009 emergency room report.  Thus, her reports of continued back pain since service are not supported by the earliest post service medical evidence of record.  Id.  

In this case, the question is whether her currently diagnosed back disabilities are related to service or caused or aggravated by her service-connected PTSD. As the most probative medical opinions are against such findings, the Board concludes  that the preponderance of the competent and probative evidence is against the claim. 

While the Veteran contends her current low back disability is related to her military service or service-connected PTSD, the Veteran, as a lay person, has not been shown to have the specialized knowledge or training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting lay person's general competence to testify as to symptoms but not to medical diagnosis). Moreover, whether the symptoms the Veteran reportedly experienced in service         or following service are in any way related to her current diagnosed back disability requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what   he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of her current back disability are not competent medical evidence. The Board finds the opinions of the VA examiner to be significantly more probative.

The Board acknowledges the literature submitted by the Veteran to support the theory that idiopathic scoliosis can develop as a result of muscular imbalance caused by, for example, physical trauma following an accident. However, this article was not combined with or accompanied by competent medical evidence specific to the facts and medical history of the Veteran, and does not specifically 
address the medical nexus between the Veteran's current low back disability and her PTSD. Accordingly, that evidence is afforded no probative weight. See Sacks v. West, 11 Vet. App. 314, 317 (1998).

In sum, the most probative evidence indicates that the Veteran's currently diagnosed low back disability is not related to her military service or caused or aggravated by her service-connected PTSD, and the claim for service connection is denied. 

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims the doctrine is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi,   274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


